—In an action for a divorce and ancillary *518relief, the plaintiff appeals, as limited by her brief, from so much of a resettled judgment of the Supreme Court, Kings County (Yancey, J.), dated May 12, 2000, as, upon an order of the same court, dated April 18, 2000, granting the defendant’s motion to resettle the judgment of divorce by providing that the parties have joint custody of their two minor children, awarded the parties joint custody of their children. The plaintiffs notice of appeal from the order dated April 18, 2000, is deemed to be a premature notice of appeal from the resettled judgment (see, CPLR 5520 [c]).
Ordered that the resettled judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the Supreme Court properly determined that the parties’ intent to have joint custody of their two minor children was clearly and unambiguously set forth in the parties’ stipulation of settlement and separation agreement (see generally, Slatt v Slatt, 64 NY2d 966). Accordingly, the Supreme Court properly issued a resettled judgment of divorce giving effect to the parties’ intent. Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.